Citation Nr: 0202126	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
January 1965 to February 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


REMAND

In his VA Form 9 received in January 2001, the veteran he 
indicated he desired a video hearing before a Member of the 
Board.  He was scheduled for such a hearing in September 
2001.  In August 2001, he notified the RO that he declined a 
video hearing and preferred to have a live hearing before a 
Member of the Board at the RO (Travel Board hearing).  He was 
again scheduled for a video hearing in January 2002.  In 
correspondence dated two weeks before the scheduled hearing 
date, he again declined a video hearing, indicating that he 
preferred to wait for a Travel Board hearing.

Accordingly, further appellate consideration is deferred; and 
the case is REMANDED to the RO for the following:

Appropriate action should be taken by the 
RO to schedule the appellant for a Travel 
Board hearing before a Member of the 
Board sitting at the RO. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

